UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB [X]Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: September 30, 2007 []Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from:to Commission file number:2-76219-NY VICTORY ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 87-0564472 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 112 N Curry Street, Carson City, Nevada 89703-4934 (Address of principal executive offices) (866) 279-9257 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days:YES [X]NO [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [_]NO [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 11, 2007, there were 31,285,366 shares of our common stock outstanding. Transitional Small Business Disclosure Format.YES [ ] NO [X] -1- INDEX Page No. PART 1. FINANCIAL INFORMATION Item 1.Financial Statements 3 Consolidated Balance Sheet, September 30, 2007 (unaudited) and December 31, 2006 (audited) 3 Consolidated Statement of Operations, for the three months ended September 30, 2007 and 2006, and cumulative from inception to June 30, 2007 (unaudited) 4 Consolidated Statement of Stockholders’ Equity (Deficit) for the period from January 7, 1982 (inception) through September 30, 2007 (unaudited) 5 Consolidated Statements of Cash Flows, for the three months ended September 30, 2007 and 2006, and cumulative from inception (Jan. 7, 1982) to September 30, 2007 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2.Management’s Discussion and Analysis or Plan of Operation 13 Item 3.Controls and Procedures 16 PART II. OTHER INFORMATION Item 1.Legal Proceedings 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3.Defaults Upon Senior Securities 17 Item 4.Submission of Matters to a Vote of Security Holders 17 Item 5.Other Information 17 Item 6.Exhibits and Reports on Form 8-K 18 -2- VICTORY ENERGY CORPORATION AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets September 30, December 31, ASSETS 2007 2006 Unaudited CURRENT ASSETS Cash and Cash Equivalents $ 129 $ - Subscriptions Receivable 735,000 - Total Curent Assets 735,129 - FIXED ASSETS, NET - - OTHER ASSETS Investment in Joint Venture 50,000 50,000 TOTAL ASSETS $ 785,129 $ 50,000 LIABILITIES & STOCKHOLDERS' DEFICIT CURRENT LIABILITES Bank Overdraft $ - $ 79 Accounts Payable 34,600 19,142 Credit Line - WFB Business Line 80,840 56,961 Prepaid Subscriptions 203,500 203,500 Total Current Liabilities 318,940 279,682 OTHER LIABILITIES Loan from Officer 1,148,235 690,085 Total Other Liabilities 1,148,235 690,085 Total Liabilities 1,467,175 969,767 Commitments and contingencies (Note 6) STOCKHOLDERS' DEFICIT Preferred Stock, $0.001 par value, 10,000,000 shares authorized, 630,517 issued and outstanding 631 716 Common Stock, $0.001 par value, 200,000,000 shares authorized,31,285,366issued and outstanding 31,286 4,518 Additional paid-in capital 7,999,041 4,566,320 Deficit accumulated in the development stage (8,713,004 ) (5,491,321 ) Total Stockholders' Deficit (682,046 ) (919,767 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 785,129 $ 50,000 -3- VICTORY ENERGY CORPORATION AND SUBSIDIARIES (A Development Stage Company) Consolidated Statement of Operations Unaudited For the period of Inception, For the For the from January 2, Three Months Ended Nine Months Ended 1982 through September 30, September 30, September 30, 2007 2006 2007 2006 2007 Revenues $ - $ - $ - $ - $ 20,207 Costs and Expenses Consulting Expense 95,000 254,350 3,007,501 997,165 6,901,855 Land Leases - - 1,680 24,040 25,720 Wages and Salaries - 80,000 102,500 270,500 General & Administrative 47,159 11,074 212,502 378,571 1,407,969 Total Expenses 142,159 345,424 3,221,683 1,502,276 8,606,044 Operating Loss (142,159 ) (345,424 ) (3,221,683 ) (1,502,276 ) (8,585,837 ) Other Income and (expenses) Loss on abandonment of subsidiary (50,900 ) Loss from reduction in debt (48,363 ) Interest Expense 0 Other Income 2,096 Total Other Income and (expenses) 0 0 0 0 (97,167 ) Net Loss $ (142,159 ) $ (345,424 ) $ (3,221,683 ) $ (1,502,276 ) $ (8,683,004 ) Basic and Dilutive net loss per share $ (0.00 ) $ (0.11 ) $ (0.15 ) $ (0.56 ) Weighted average number of shares outstanding, basic and diluted 31,285,366 3,179,439 21,461,340 2,691,443 (Restated) (Restated) Note 2 Note 2 Dilutive effect of preferred stock, 0 0 (Note 2) -4- VICTORY ENERGY CORPORATION AND SUBSIDIARIES (A Development Stage Company) Consolidated Statement of Stockholders' Equity (Deficit) Unaudited Accumulated Additional Deficit During Common Stock Preferred Stock Paid-in Development Shares Amount Shares Amount Capital Stage Total Balances at January 7, 1982 0 $ - 0 $ - $ - $ - $ - Common stock for cash at $7.50/sh 6,000 6 45,000 0 45,006 Common stock for cash at $0.39/sh. 168,503 169 65,819 0 65,988 Net loss from inception to Dec. 31,'82 0 0 0 (39,597 ) (39,597 ) Balances at Dec. 31, 1982 174,503 175 110,819 (39,597 ) 71,397 Net loss, year ended Dec. 31, 1983 0 0 0 (71,397 ) (71,397 ) Balances at Dec. 31, 1983 174,503 175 110,819 (110,994 ) (0 ) Common stock for cash at $25.00/sh. 57 0 1,425 0 1,425 Common stock for cash at $25.00/sh. per share 3 0 75 0 75 Common stock for cash at $0.025/sh. per share 1,580,000 1,580 38,373 0 39,953 Net loss - year ended Dec. 31, 1984 0 0 0 0 0 Balances at Dec. 31, 1984 1,754,563 1,755 150,692 (110,994 ) 41,453 Cancellation of common stock (1,296,132 ) (1,297 ) (1,297 ) Net loss - year ended Dec. 31, 1985 0 0 0 0 0 Balances at Dec. 31, 1985 458,431 458 150,692 (110,994 ) 40,156 Net loss - year ended Dec. 31, 1986 0 0 0 0 0 Balances at Dec. 31, 1986 458,431 458 150,692 (110,994 ) 40,156 Net loss - year ended Dec. 31, 1987 0 0 0 0 0 Balances at Dec. 31, 1987 458,431 458 150,692 (110,994 ) 40,156 Net loss - year ended Dec. 31, 1988 0 0 0 0 0 Balances at Dec. 31, 1988 458,431 458 150,692 (110,994 ) 40,156 Net loss - year ended Dec. 31, 1989 0 0 0 0 0 Balances at Dec. 31, 1989 458,431 458 150,692 (110,994 ) 40,156 Net loss - year ended Dec. 31, 1990 0 0 0 0 0 Balances at Dec. 31, 1990 458,431 458 150,692 (110,994 ) 40,156 Net loss - year ended Dec. 31, 1991 0 0 0 0 0 Balances at Dec. 31, 1991 458,431 458 150,692 (110,994 ) 40,156 Net loss - year ended Dec. 31, 1992 0 0 0 0 0 Balances at Dec. 31, 1992 458,431 458 150,692 (110,994 ) 40,156 Net loss - year ended Dec. 31, 1993 0 0 0 0 0 Balances at Dec. 31, 1993 458,431 458 150,692 (110,994 ) 40,156 Cancellation of common stock (316,000 ) (316 ) (316 ) Net loss - year ended Dec. 31, 1994 0 0 0 (6,656 ) (6,656 ) Balances at Dec. 31, 1994 142,431 142 150,692 (117,650 ) 33,184 Common stock for cash at $0.001/sh. 2,357,895 2,359 0 0 2,359 Net loss - year ended Dec. 31, 1995 0 0 0 (49,097 ) (49,097 ) Balances at Dec. 31, 1995 2,500,326 2,500 150,692 (166,747 ) (13,555 ) Common stock for cash at $0.001/sh. 120,000 120 0 0 120 Net loss - year ended Dec. 31, 1996 0 0 0 (1,681 ) (1,681 ) Balances at Dec. 31, 1996 2,620,326 2,620 150,692 (168,428 ) (15,116 ) Net loss - year ended Dec. 31, 1997 0 0 0 (3,517 ) (3,517 ) Balances at Dec. 31, 1997 2,620,326 2,620 150,692 (171,945 ) (18,633 ) Net loss - year ended Dec. 31, 1998 0 0 0 (2,479 ) (2,479 ) Balances at Dec. 31, 1998 2,620,326 2,620 150,692 (174,424 ) (21,112 ) Net loss - year ended Dec. 31, 1999 0 0 0 (6,307 ) (6,307 ) Balances at Dec. 31, 1999 2,620,326 2,620 150,692 (180,731 ) (27,419 ) Net loss - year ended Dec. 31, 2000 0 0 0 (9,011 ) (9,011 ) Balances at Dec. 31, 2000 2,620,326 2,620 150,692 (189,742 ) (36,430 ) Net loss - year ended Dec. 31, 2001 0 0 0 (19,461 ) (19,461 ) Balances at Dec. 31, 2001 2,620,326 2,620 150,692 (209,203 ) (55,891 ) Contributed capital for rent and other compensation 0 0 1,950 0 1,950 Net loss - year ended Dec. 31, 2002 0 0 0 (13,960 ) (13,960 ) Balances at Dec. 31, 2002 2,620,326 2,620 152,642 (223,163 ) (67,901 ) Contributed capital for rent and officer compensation 0 0 488 0 488 Capital contributed by shareholders via accounts payable and interest 0 77,415 0 77,415 Stock issued for services $0.025/sh. 13,389,932 13,390 321,358 0 334,748 Stock issued for services at $0.61/sh. 100,000 100 60,900 0 61,000 Stock for consulting at $0.47/share 10,000 10 4,690 0 4,700 Net loss - year ended Dec. 31, 2003 0 0 0 (592,962 ) (592,962 ) Balances at Dec. 31, 2003 16,120,258 16,120 617,493 (816,125 ) (182,512 ) Stock issued for services at $0.16/sh 1,000,000 1,000 159,000 0 160,000 Stock issued for services at $0.17/sh. 1,800,000 1,800 304,200 0 306,000 Stock issued for services at $0.165/sh 800,000 800 131,200 0 132,000 Stock issued for services at $0.215/sh. 30,000 30 6,420 0 6,450 Stock issued for debt at $0.45 per sh. 150,000 150 67,350 0 67,500 Stock issued for services at $0.40/sh 300,000 300 119,700 0 120,000 Stock issued for services at $0.34/sh. 700,000 700 237,300 0 238,000 Stock issued for services at $0.41/sh. 300,000 300 122,700 0 123,000 Stock issued for services at $0.27/sh. 300,000 300 80,700 0 81,000 Stock issued for services at $0.22/sh. 600,000 600 131,400 0 132,000 Net loss - year ended Dec. 31, 2004 (1,606,057 ) (1,606,057 ) Balances at Dec. 31, 2004 22,100,258 22,100 1,977,463 (2,422,182 ) (422,619 ) Contributed capital for general and administrative expenses 138,701 138,701 Stock issued for services at $0.03/sh. 19,860,000 19,860 575,940 595,800 Net loss - year ended Dec. 31, 2005 (1,323,775 ) (1,323,775 ) Balances at December 31, 2005 41,960,258 41,960 0 0 2,692,104 (3,745,957 ) (1,011,893 ) Stock issued for services at $0.027/sh. 17,583,334 17,583 459,917 477,500 Common stock issued in debt restructuring at $0.06 and $0.03 10,666,667 10,667 429,333 440,000 Stock issued for debt at $0.06/ sh. 5,000,000 5,000 295,000 300,000 Stock issued for services at $0.03/sh. 2,500,000 2,500 72,500 75,000 Stock issued for services at $0.05/sh. 500,000 500 24,500 25,000 Stock issued for services at $0.008/sh. 10,000,000 10,000 70,000 80,000 Stock for consulting at $0.008/sh. 4,500,000 4,500 31,500 36,000 Stock for consulting at $0.008/sh. 500,000 500 3,500 4,000 Stock for consulting at $0.008/sh. 4,000,000 4,000 28,000 32,000 Stock for consulting at $0.008/sh. 700,000 700 4,900 5,600 Stock for consulting at $0.008/sh. 300,000 300 2,100 2,400 Stock for consulting at $0.008/sh. 3,600,000 3,600 25,200 28,800 Stock for consulting at $0.008/sh. 3,000,000 3,000 21,000 24,000 Stock for consulting at $0.008/sh. 4,000,000 4,000 28,000 32,000 Balances before reverse split 108,810,259 108,810 0 0 4,187,554 (3,745,957 ) 550,407 Reverse split25 to 1 (104,457,849 ) (104,458 ) 0 0 104,458 0 New Stock issued for rounding 890 1 (1 ) 0 Balances after reverse split 4,353,300 4,353 0 0 4,292,011 (3,745,957 ) 550,407 Preferred stock for cash at $0.467/sh. 715,517 716 246,234 246,950 Common stock for rounding$0.50/sh. 1 0 0 0 Common stock for services $0.20/sh 5,200 5 1,035 1,040 Common stock for rounding$0.20/sh. 14 0 0 0 Common stock for services $0.17/sh. 160,000 160 27,040 27,200 Net loss - year ended Dec. 31, 2006 (1,745,364 ) (1,745,364 ) Balances at December 31, 2006 4,518,515 4,518 715,517 716 4,566,320 (5,491,321 ) (919,767 ) Common stock for services $0.15/sh 6,277,251 6,278 935,310 941,588 Common stock sold @ $0.21/sh 5,662,000 5,662 1,183,358 1,189,020 Common stock for services $0.21/sh 40,000 40 8,360 8,400 Common stock for services $0.21/sh 2,787,600 2,788 582,608 585,396 Common stock subscribed, issued $0.21 3,500,000 3,500 731,500 735,000 Preferred Stock converted to common 8,500,000 8,500 (85,000 ) (85 ) (8,415 ) 0 Net loss - 9 mo ended Sep. 30, 2007 (3,221,683 ) (3,221,683 ) Balances at September 30, 2007 31,285,366 $ 31,286 630,517 $ 631 $ 7,999,041 $ (8,713,004 ) $ (682,046 ) -5- VICTORY ENERGY CORPORATION AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Cash Flows Unaudited For the For the Inception from Three Months Ended NineMonths Ended Jan. 7, 1982 September 30, September 30, through 2007 2006 2007 2006 Sep. 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net Loss $ (142,159 ) $ (345,424 ) $ (3,221,683 ) $ (1,502,276 ) $ (8,584,504 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 299 898 2,294 Loss on extinguishment of debt 48,363 Loss on abandonment of subsidiary 50,900 Issuance of common stock for services rendered 244,800 1,535,384 1,122,300 6,178,540 Increase in Short Term Receivables Decrease (Increase) in Prepaid Expenses 43,450 246,950 Increase (Decrease) in Deposits Incrrease (Decrease) in Prepaid Subscriptions 203,500 (Incrrease) Decrease in Subscriptions Receivable (735,000 ) (735,000 ) Increase (Decrease) in accounts payable (5,840 ) 9,176 15,458 (321,794 ) 34,600 Increase (Decrease) in accrued liabilities 16,006 4,590 Increase (Decrease ) in Accrued Payroll,P'roll Taxes 43,994 510,970 Increase (Decrease) in Short Term Receivables Repayment of long term debt Increase (decrease) in Accrued Liabilities-Related 4,500 4,500 Non-cash contributed capital (524 ) Net Cash provided by (used by) Operating Activities (147,999 ) 16,801 (2,405,841 ) 66,138 (2,801,831 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of Fixed Assets (2,294 ) Purchase / Sale of Marketable Securities 88,300 Investment in Joint Venture (50,000 ) (50,000 ) Net Cash (used by) Investing Activities 0 0 0 38,300 (52,294 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds of Note Payable 3,027 Proceeds (Repayment) of Loans (210,984 ) Increase (decrease) in Credit Line 218 61,128 23,879 61,128 80,840 Proceeds (Repayment) of Loan from Officer 159,670 (75,000 ) 458,150 41,664 1,019,735 Proceeds (Repayment) of Note Payable-Related Party (2,500 ) Increase (Decrease) in Other Loans Payable 19,000 19,000 Contributed capital for rent and officers' compensation 2,438 Proceeds from the sale of Preferred Stock Proceeds from the sale/conversionof Common Stock 1,189,020 1,504,291 Commons stock subscribed, issued 735,000 Proceeds from the sale/conversionof Preferred Stock 246,950 Contributed Capital by shareholders Net Cash provided by Financing Activities 159,888 5,128 2,406,049 (88,665 ) 2,854,254 NET INCREASE IN CASH 11,889 21,929 208 15,773 129 CASH AT BEGINNING OF PERIOD (11,760 ) (2,082 ) (79 ) 4,074 - CASH AT END OF PERIOD $ 129 $ 19,847 $ 129 $ 19,847 $ 129 CASH PAID FOR: Interest $ - $ - $ - $ - $ - Income Taxes $ - $ - $ - $ - $ - -6- NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BUSINESS AND CONTINUED OPERATIONS Victory Energy Corporation (OTC symbol VTYE), formerly known as Victory Capital Holdings Corporation (our “Company”) was organized under the laws of the State of Nevada on January 7, 1982, under the name All Things, Inc. On March 21, 1985 the Company’s name was changed to New Environmental Technologies Corporation and on April 28, 2003 to Victory Capital Holdings Corporation.The name was changed finally to Victory Energy Corporation on May 3, 2006. The Company was formed for the purpose of engaging in all lawful businesses. The Company’s initial authorized capital consisted of 100,000,000 shares of $0.001 par value common voting stock and as of the date of this filing the authorized capital is 200,000,000 shares of $.001 par value common stock. The consolidated financial statements presented are those of Victory Energy Corporation and subsidiaries.While the information presented in the accompanying interim nine months financial statements is unaudited, it includes all adjustments which are, in the opinion of management, necessary to present fairly the financial position, results of operations and cash flows for the interim periods presented in accordance with the accounting principles generally accepted in the United States of America. These interim financial statements follow the same accounting policies and methods of their application as the Company’s December 31, 2006 annual financial statements. All adjustments are of a normal recurring nature. It is suggested that these abridged interim financial statements be read in conjunction with the Company’s December 31, 2006 annual financial statements. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that can be expected for the year ended December 31, 2007. On October 3, 2001, the Company formed a wholly owned subsidiary named Papadog, Inc. Papadog has since changed its name to Global Card Services, Inc and then to Global Card Incorporated, (“Global”).As of the date of this report, there has been no activity for this subsidiary. On November 12, 2003, the Company formed a wholly owned subsidiary named On Demand Communications, Inc., (“On Demand”).As of the date of this report, there has been no activity for this subsidiary. On November 27, 2006 the company incorporated a Nevadasubsidiary,Victory Energy Resources, Inc.The name of the subsidiary was changed to Victory Carbon Solutions, Inc.There has been no activity in this company. Current Business of the Company Management has determined that the Company will focus on projects in the oil and gas industry. This is based upon a belief that this industry is becoming an economically viable sector in which to conduct business operations. We have targeted specific prospects and intend to engage in the drilling for oil and gas. Jon Fullenkamp, our President, has a great deal of experience in the oil and gas industry and has already recruited additional experience with the addition of new directors and advisory board member. Victory Carbon Solutions Inc. was formed as a wholly owned subsidiary of the Corporation to participate in the Green House Gas opportunities currently available in today’s energy markets and for the Corporation to join in the Carbon Credits exchange currently offered as part of the Chicago Climate Exchange.In addition the Corporation will utilize this platform to establish a fund having a focus of investing in Carbon Credits as well as financing eco-friendly projects like, windmill farms, geothermal production, solar farms, and other energy saving projects. The Corporation has secured the options on five (5) shallow gas wells located in the Adams-Baggett Ranch located in Crockett County Texas.The Adams-Baggett Canyon Sandstone gas field is located in the Permian Basin part of the 6th largest known oil and gas reserves in the world.The Canyon Sandstone formation is found at a depth of 4,300 feet to 4,900 feet.Each well drilled in the field has an estimated proven undeveloped reserve of 500 Million cubic feet of gas per well, giving a total of approximately 2.5 Billion cubic feet of natural gas of proven undeveloped reserves for the Corporation.The Corporation has an addition first right of refusal on five (5) more options as it evaluates the initial five (5) wells to be drilled. Management has recently negotiated the mineral rights on a prospect for Victory in the Palo Duro Basin located in Briscoe County Texas. Victory has established a letter of intent which sets out the substantive terms of a Formal Agreement (“Agreement”) that Victory intends to complete and execute. Under the Agreement, we will be required to commit up to one hundred thousand dollars ($100,000.00) for seismic evaluation to determine the first three drilling targets. In exchange, we will receive 50% of the mineral rights of all hydrocarbon deposits on the first eight sections, approximately 10 sections of land. During the evaluation of the drilling targets, and including the time to drill the first three wells, we will have the ability to exercise its irrevocable option to lease up to a total of 100,000 acres of mineral rights within the Palo Duro Basin. The Corporation also holds interest as a joint venture partner in the Mesa Gas Prospect located in Roosevelt County New Mexico.This Prospect is a 12,000-acre field targeted primarily for gas.Additionally, the Corporation owns the mineral rights in a prospective oilfield identified as N.E. Glasgow Prospect located in Valley County Montana.This particular acreage has a Wrench Fault identified geologically.The acreage also has indications of Lodgepole Reef deposits.We had taken on the evaluation of a prospect in Oklahoma identified as the Skedee Prospect. As we progressed into the due diligence of these prospects and the potential production, management determined that the development of the prospect was not worth the required investment capital. Even with the potential reduction in investment dollars, the prospects had an unacceptable pay back time for the initial investment. Management felt the shareholders would be better served by seeking other prospects. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Fair Value of Financial Instruments The Financial Accounting Standards Board issued Statement of Financial Accounting Standards (“SFAS”) No. 107, “Disclosures About Fair Value of Financial Instruments.” SFAS No. 107 requires disclosure of fair value information about financial instruments when it is practicable to estimate that value.
